Upon consideration of the petition filed by Defendant on the 29th of August 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 7th of December 2017."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this *146Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).